 1   Denise Bourgeois Haley
     Attorney at Law: 143709
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     ENRIQUE TORRES
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     ENRIQUE TORRES                            )   Case No.: 2:19-cv-01246-DMC
12                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
13   v.                                        )   TO FILE OPENING BRIEF
                                               )
14   ANDREW SAUL,                              )   (FIRST REQUEST)
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17
18
19         Plaintiff Enrique Torres and Defendant Andrew Saul, Commissioner of

20   Social Security, through their undersigned attorneys, stipulate, subject to this

21   court’s approval, to extend the time by 30 days from December 7, 2019, to January

22   6, 2020, for Plaintiff to file an Opening Brief, with all other dates in the Court’s

23   scheduling order extended accordingly. This is Plaintiff's first request for an

24   extension. This request is made at the request of Plaintiff’s counsel to allow

25   additional time to fully research the issues presented. Counsel is in hearings all this

26
27
                                               -1-
28
 1   week and has four motions due which she cannot complete timely. Counsel
 2   respectfully and in good faith requests this extension.
 3   DATE: December 2, 2019                 Respectfully submitted,
 4                                    LAWRENCE D. ROHLFING

 5                                          /s/ Denise Bourgeois Haley
                                 BY: _______________________
 6                                   Denise Bourgeois Haley
                                     Attorney for plaintiff Mr. Enrique Torres
 7
 8
 9   DATE: December 2, 2019
10                                    MCGREGOR W. SCOTT
                                      United States Attorney
11                                    DEBORAH LEE STACHEL
12                                    Regional Chief Counsel
                                      Social Security Administration
13
                                      /s/ S. Wyeth McAdam
14
                                  BY: ____________________________
15                                   S. Wyeth McAdam
                                     Special Assistant United States Attorney
16                                   Attorneys for defendant Andrew Saul
                                     Commissioner of Social Security
17                                  |*authorized by e-mail|
18
19   IT IS SO ORDERED.
20
21
22
     Dated: December 5, 2019
23                                                  ____________________________________
                                                    DENNIS M. COTA
24                                                  UNITED STATES MAGISTRATE JUDGE
25
26
27
                                              -2-
28
